Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
Priority and Status of the Claims
1.    This application is a CIP of PCT/US18/67865 12/28/2018, which claims benefit of the provisional application:  62/611,087 12/28/2017.
2.     Claims 1-15 are pending in the application.
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103

4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating   
    obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 3-4 and 8-13 are rejected under 35 U.S.C. 103(a) as being obvious over Zemel et al.  US 2015/0056274 A1.
	Applicants claim a method of increasing meat quantity and/or improving meat quality in a domesticated meat animal, the method comprising providing to the domesticated meat animal or to an embryo of the domesticated meat animal an effective amount of nicotinamide riboside, see claim 1.  Dependent claims 3-4 and 8-13 further limit the scope of methods of user, i.e., the animal is chicken or  pig, administration strategy and specific dose in claims 3-4 and 8-13.
Determination of the scope and content of the prior art (MPEP §2141.01)
	Zemel et al.  ‘274 discloses a composition comprising nicotinamide riboside for lowering cholesterol level or total lipid content (i.e., improving meat quality) in a domesticated animals including farm animals selected from  chicken, cows, buffalo, bison, horses, donkey, swine,  sheep, and goats, see columns 22-23 and 4.  The dose range is from 0.5 mg/kg to 400 mg/kg, see column 9.
	
Determination of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instant claims and Zemel et al.  ‘274 is that Zemel et al.  ‘274 is silent the instant embryo.
Finding of prima facie obviousness-rational and motivation (MPEP §2142-2143)
One having ordinary skill in the art would find the claims 1, 3-4 and 8-13 prima facie obvious because one would be motivated to employ the compositions and methods of use of Zemel et al.  ‘274 to obtain instant invention.  
The motivation to make the claimed methods of use derived from the known          compositions  and methods of use of Zemel et al.  ‘274 would possess similar activity to that which is claimed in the reference.
Claim Objections
5.	Claims 2, 5-7 and 14-15 are objected to as being dependent on rejected claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

May 23, 2022